Order entered March 2, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00596-CR
                                        No. 05-14-00597-CR

                           MICKEY ODELL GERALD II, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F07-72503-V, F07-72502-V

                                                ORDER
       The Court REINSTATES the appeals.

       On January 29, 2015, we granted the motion of Lori Ordiway to withdraw as appellant’s

counsel and ordered the trial court to appoint new counsel to represent appellant in these appeals.

We have received the trial court’s order appointing Allan Fishburn to represent appellant.

According, we DIRECT the Clerk to add Allan Fishburn as appellant’s attorney of record on

these appeals.

       The clerk’s and reporter’s records have been filed. Accordingly, appellant’s brief is due

within thirty days of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Allan

Fishburn and the Dallas County District Attorney’s Office.

                                                   /s/       ADA BROWN
                                                             JUSTICE